Citation Nr: 0432117	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-32 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Son


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel

INTRODUCTION

The appellant had active military service from August 1951 
until May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied service connection for 
bilateral hearing loss and bilateral tinnitus.  The appellant 
testified at a videoconference hearing before the undersigned 
Acting Veterans Law Judge in August 2004.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant is seeking service connection for bilateral 
hearing loss and bilateral tinnitus.  Service connection may 
be granted for disability or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131.  As a 
general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).     

The appellant in this matter has been diagnosed as having 
both bilateral hearing loss and tinnitus, and the initial 
prong of the Pond/Rose inquiry appears to have been met.  

With regard to the second component of the Pond/Rose inquiry, 
the appellant contends that he sustained acoustic trauma 
during his active military service as a radio operator during 
the Korean War.  Specifically, he reports that he was 
assigned to duties relaying fire control information to 
artillery units in combat.

The appellant's claim of service connection for bilateral 
hearing loss was denied on the basis that the disorder 
existed prior to his military service and was not aggravated 
therefrom.  A VA examiner in November 2002 noted that the 
appellant "reported exposure to noise from the firing of 
[h]owitzers during his service," without further comment.  
The examiner also noted that the appellant experienced otitis 
media several years prior to service, and that the otitis 
media and the appellant's exposure to noise trauma after 
service made it less than likely that hearing loss was due to 
military service.  As for tinnitus, the examiner noted that 
the disorder was likely related to the bilateral hearing 
loss.

Although the Board has not formed an impression as to the 
merits of the claims, the Board has determined that this 
matter must be remanded for readjudication in accordance with 
applicable law.

Firstly, the appellant's account of his in-service noise 
exposure clearly raises consideration of the provisions of 38 
U.S.C.A § 1154 (b), providing in substance that in the case 
of veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  See 38 
C.F.R. 
§ 3.304(d) (2004).  

The RO has not undertaken any inquiry with regard to the 
question of whether the appellant is a veteran of combat, and 
therefore eligible for the presumptive provisions of 38 
U.S.C.A § 1154(b).   If the appellant is held to be a veteran 
of combat, his account of in-service exposure to noise trauma 
is to be presumed credible throughout the adjudication of the 
claims.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

As to the question of whether there is a nexus between any 
currently diagnosed disorder and any incident of the 
appellant's military service, because there is information 
that the appellant had otitis media several years prior to 
his entry onto active military duty in August 1951, and such 
was relied upon by the RO in its denial of the claims, the 
provisions of law pertaining to the presumption of soundness 
are implicated.  The law provides that every veteran shall be 
taken to have been in sound condition when entering service, 
except as to defects, infirmities, or disorders noted at the 
time of examination on entering service, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before entering service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).

The appellant's service medical records are not available, 
and may have been destroyed by a fire at the National 
Archives and Records Administration Center in July 1973.  
Thus, it appears that if the appellant had any residuals of 
the otitis media which existed prior to service, such cannot 
be held to have been "noted" within the meaning of the 
applicable law.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  By "noted" means "only such conditions as are 
recorded in examination reports, and  a "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."   38 C.F.R. 
§ 3.304(b) (2004). 

In its denial of the appellant's claims, the RO had no 
evidence before it as to whether clear and unmistakable 
evidence existed indicating that otitis media was present at 
the time the appellant entered active military service.  
Indeed, the VA medical examiner in November 2002 was not 
requested to provide such an opinion and because such appears 
to be a medical determination, this matter must be remanded.

Therefore, as detailed below, VA reexamination is necessary 
for purposes of determining the nature and etiology of any 
current hearing loss and tinnitus.


Accordingly this case is REMANDED for the following:

1.  The RO will obtain a comprehensive 
statement from the appellant regarding 
his military service assignments that 
bear upon the question of whether he is a 
veteran of combat and was then exposed to 
acoustic trauma; including the dates, 
places, duties, and any other specific 
information in three month service-tenure 
intervals that may reveal him to be a 
veteran of combat.  If the appellant 
provides sufficient information for a 
search of governmental record 
depositories, the RO will forward such 
information to the Center for Research of 
Unit Records (CRUR) (previously U.S. Army 
and Joint Services Environmental Support 
Group (ESG), and request that it search 
its archives to obtain corroboration of 
the appellant's report. 

2.  Contemporaneous with its effort in 
paragraph 1, the RO will ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for bilateral 
hearing loss or tinnitus that is not 
evidenced by the current record.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

3.  The appellant should be scheduled 
for a VA reexamination by the physician 
who conducted the November 2002 
examination to respond to the below-
specified inquiries.  If the November 
2002 examiner is no longer available, a 
similarly qualified physician should be 
requested to complete the examination.  
After reviewing the appellant's claims 
folder and conducting any interview of 
the appellant and any clinical testing 
deemed appropriate, the examiner should 
specifically address the following:

a.  Based upon review of all of the 
evidence in this matter, did the 
appellant have otitis media at the 
time he entered active military 
service and if so, what is the 
degree of medical probability of 
such a finding?

b.  If the appellant had otitis 
media at the time of his entry onto 
active military service, are the 
medical findings and opinion of 
November 2002 altered as to the 
cause of the appellant's bilateral 
hearing loss and tinnitus?  If so, 
what is the alteration of the 
opinion?

c.  Assuming that the appellant did 
not have otitis media and was in 
otherwise sound physical condition 
at the time of his entry onto active 
military service, did the appellant 
incur bilateral hearing loss and 
tinnitus as a result of any incident 
of such active military service?

All appropriate testing in this 
regard should be accomplished.  A 
complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer the above 
without resorting to speculation, 
then he or she should so state.




4.  Upon completion of the requested 
development, the appellant's claims 
folder should be reviewed to ensure that 
all the foregoing development has been 
conducted and is completed in full.  If 
it is determined that any development is 
incomplete, then appropriate corrective 
action should be taken.

5.  The appellant's claims of entitlement 
to service connection for bilateral 
hearing loss and bilateral tinnitus 
should then be reconsidered.  If the 
benefits sought on appeal remain denied, 
then the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, as well as any amendments to 
those regulations.  An appropriate period 
of time should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 





addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




